Citation Nr: 0739366	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-20 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether termination of the veteran's total disability rating 
based upon individual employability as a result of service-
connected disabilities (TDIU) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, whereby the veteran's entitlement to 
a TDIU rating was terminated.  

The veteran submitted her substantive appeal in June 2004.  
She requested that she be afforded a Board hearing in 
Washington, D.C., at that time.  The Board wrote to the 
veteran in April 2007.  She was asked if she still desired to 
have a Board hearing.  The veteran was given 30 days to 
respond to the letter.  She was further informed that a 
failure to respond would be taken as an indication that she 
no longer desired a Board hearing.

The veteran did not respond to the letter.  Accordingly, her 
request for a Board hearing is considered to be withdrawn.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted a claim for entitlement to a TDIU 
rating in November 1996.  She completed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, as part of her claim.  She reported no 
employment since service; however, she did note she had 
applied for employment as a flight attendant with American 
Eagle Airlines in February 1996.

The veteran was granted entitlement to a TDIU rating by way 
of a rating decision dated in July 1997.  The veteran's 
service connected disabilities were: CFS, 60 percent 
disabling, cervical spine radiculopathy to upper extremities, 
20 percent disabling, osteoarthritis of the left shoulder, 
with painful motion, 10 percent disabling, osteoarthritis of 
the right shoulder, with painful motion, 10 percent 
disabling, degenerative changes of the left thumb, 10 percent 
disabling, degenerative changes of the right thumb, 10 
percent disabling, status post arthroplasty of the left 5th 
toe, 10 percent disabling, status post arthroplasty of the 
right 5th toe, 10 percent disabling, osteophytes of the left 
knee, 10 percent disabling, osteophytes of the right knee, 10 
percent disabling, and fibrocystic breast disease, 10 percent 
disabling.  The veteran's combined disability evaluation was 
90 percent.

The effective date of the TDIU and the combined 90 percent 
disability rating was November 15, 1994.  This was the date 
after the veteran's disability retirement from service.  

The RO determined that the veteran's disabilities were 
permanent and total in April 1998.  Notice of this 
determination was provided that same month.

Associated with the claims folder is a VA letter to the 
veteran dated September 1, 1998.  The letter informed the 
veteran that, because she was rated as 100 percent disabled, 
she must notify VA immediately if she began working or became 
self-employed.  It appears the letter may have been returned 
to sender for an incorrect address.

The veteran wrote to the RO in December 1998, using a 
different address.  She asked for a copy of her last rating 
decision.

The veteran submitted a claim for specially adapted housing 
or special home adaptation grant in June 1999.  She provided 
a copy of a disability decision from the Social Security 
Administration (SSA) dated in August 1996.  The decision was 
incomplete but did include information that the SSA 
determined that the veteran had not performed any substantial 
gainful activity since November 14, 1994, the date of her 
retirement from service.  It indicated she was awarded SSA 
disability benefits.

Associated with the claims folder is a second letter to the 
veteran regarding her requirement to report any employment.  
The letter is dated September 1, 1999.  There is no 
indication of a response from the veteran.  

The RO received notice from VA's Office of Inspector General 
(OIG) of an allegation that the veteran was employed.  The 
notice was dated in April 2001.  The notice also reported 
that a special agent from the OIG had had a conversation with 
the veteran wherein she admitted she had not reported income 
received for the years 1998 to 2000.  It was also noted that 
she desired to have the appropriate forms sent to her so that 
she could report her income.

The RO wrote to the veteran and informed her there were no 
specific forms to report her income in May 2001.  It was 
noted that she had been sent letters to report her employment 
and a copy of the letter from September 2000 was sent as an 
example.

The veteran responded in July 2001.  She said she had been 
employed with American Airlines since September 19, 1998.  

The RO wrote to the veteran and informed her of a proposed 
action to terminate her TDIU rating, effective January 1, 
1998, in January 2002.  She was told that, to avoid the 
reduction, she was to provide specific information on all of 
her employers and that the information should be provided on 
the employers' letterhead.  

The veteran responded in February 2002.  She noted that her 
employment did not begin until September 19, 1998.  She also 
argued that her employment was marginal.  Although she did 
not cite to the pertinent regulation itself, 38 C.F.R. 
§ 4.16, the veteran clearly was quoting the regulation for 
purposes of defining marginal income.  The veteran noted that 
the RO wanted information about her employment from her 
employer.  The veteran advised that she did not want to do 
this as her employer was unaware of her service-connected 
disabilities.  She noted that she had had to juggle her 
schedule and had taken considerable time off from work.  She 
also stated that she had not worked since November 1, 2001, 
and had not received any income from her employer.  The 
veteran included a Family Medical Leave Act (FMLA) form from 
her employer that had been completed by a military nurse 
family practioner.  The FMLA form was to help secure leave 
for the veteran for problems associated with arthritis and a 
bone spur of the right first metatarsalphalangeal joint.  The 
form was signed in August 2001.  

The veteran also submitted W-2, Wage and Tax Statements, for 
the years 1998 to 2001.  The veteran had taxable income, in 
rounded dollars, of $4,104 in 1998 for 4 months, $8,930, in 
1999, $10,114, in 2000, and $13,803 in 2001.

The Board notes that the poverty level for the years 
corresponding to the veteran's W-2 statements was 1998-
$8,316, 1999-$8,501, 2000-$8,794, and 2001-$9,039.  See M21-
1R, Part IV, Subpart ii, 2.F.32, Exhibit 4.

The RO issued a rating decision, proposing to terminate the 
veteran's TDIU rating in September 2002.  

The RO wrote to American Airlines for further information 
about the veteran's employment in October 2002.  The RO also 
wrote to the Naval hospital at the Navy air station at 
Pensacola, Florida, that same month.  The latter letter said 
that VA had information the veteran was recently employed by 
the hospital and asked for employment information.  Both 
employers were asked to complete a VA Form 21-4192, Request 
for Employment Information in Connection with Claim for 
Disability Benefits.  

American Airlines provided a response in November 2002.  The 
VA Form 21-4192 was not completed.  Instead a printout of the 
veteran's earnings from October 2000 to October 2002 was 
provided.  The printout noted that the veteran was considered 
to be a full-time employee and had a start date of September 
19, 1998.  Although the veteran had maintained, and continues 
to maintain, that she had not worked since November 2001 or 
received any income, the printout showed payments to her in 
2002 under the heading of gross wages.  The information is 
incomplete and only shows for the months from May to October 
2002; however, the total appears to be $6,477 in gross wages, 
to include one entry of a negative amount of $2,179.  

There is no indication of a response about the veteran's 
employment with the Navy hospital in Pensacola.  

The veteran testified at a hearing at the RO in May 2003.  
She said she became employed with American Airlines on 
September 19, 1998.  She also said she received a call from a 
VA OIG special agent about her employment status.  She stated 
her belief that her employment was marginal and that her TDIU 
rating should not be affected.  The veteran testified about 
her multiple surgeries for service-connected disabilities 
during her employment and how she had to take time off from 
work.  She said the income from 2002 was the result of 
injuries she received at a company training event.  She again 
maintained that, although she was still employed by American 
Airlines, she was not working.  She also testified that she 
continued to receive SSA disability benefits.  

The RO terminated the veteran's entitlement to a TDIU rating 
by way of a rating decision dated in May 2003.  The RO noted 
the veteran's earnings and the poverty level for the years 
1998 to 2001.  Her earnings exceeded the poverty level during 
that time, to include 1998 on a prorated basis.  The RO 
determined that the veteran's employment was not marginal.  
The RO further determined that the evidence showed the 
veteran had maintained her substantially gainful occupation 
for more than 12 months.  

The veteran submitted a Disability Update Report from the SSA 
in December 2005.  The report queried the veteran on her 
status for the period from October 2002 to the "present" 
which was October 2004 at the time she completed the form.  
The veteran reported that her doctor told her she could not 
work.  The veteran also included a Medical Substantiation 
form from her employer, related to impairment from her CFS, 
and signed by her in June 2005.  The veteran's physician 
noted that the restrictions listed were temporary and that 
they expected the veteran to return to her previous position 
approximately January 2006.  There is a second form from her 
employer that was completed by the veteran in June 2005.  The 
form noted that it was a new request for absence and was 
signed as approved by the veteran's work manager.  The 
veteran's position was noted as a flight attendant.  An 
American Airlines medical professional signed off on the form 
in August 2005.

The evidence of record appears to show that the veteran's 
employment, for the years from 1998 to 2001, was more than 
marginal.  However, more evidence is needed before making 
that determination.  Records from the SSA must be obtained to 
determine if they were aware of the veteran's employment and 
the basis for their continued payment of disability benefits.  
The RO queried the Navy hospital regarding the veteran's 
employment in October 2002 but received no reply.  The Board 
is unaware of evidence in the record to show such employment 
but presumes there was a basis for the letter.  As no reply 
to the query was received, another request must be sent if 
there is credible evidence of her employment at the hospital.  

The veteran's employment at American Airlines has never been 
explained by her employer.  In fact, the veteran originally 
did not want her employer contacted because she had not 
informed her employer of her disability status with the 
military and VA.  The information provided from the query to 
the employer of October 2002 gave limited information that 
addressed her start date and that she was full-time.  The 
information also showed payments to the veteran in 2002, that 
if prorated for 12 months, would likely exceed the poverty 
level for 2002.  The payments were listed as gross wages.  
This needs to be explained in light of the veteran's many 
statements of not having worked at all since November 2001 
and that other payments of record for 2002 were ascribed to a 
workman's compensation claim from a training accident in 
March 2002.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact American 
Airlines to obtain information 
regarding the veteran's employment, 
to include her status from 1998 to 
the present, whether special 
employment accommodations are made 
for her, and what type of payments, 
e.g. workman's compensation, wages, 
leave, and how much in payments have 
been made to the veteran from 2001 
to the present.

2.  If credible information exists 
about the veteran's employment at 
the Pensacola Naval Hospital, a new 
inquiry about that employment should 
be made.

3.  The RO should contact the SSA 
and obtain the administrative law 
judge's decision on the original 
disability decision from 1996 and 
all additional SSA records that 
relate to later evaluations and 
decisions for continuation of her 
SSA benefits.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


